                     Case 3:18-md-02843-VC Document 612-2 Filed 02/05/21 Page 1 of 2


            1     GIBSON, DUNN & CRUTCHER LLP                       GIBSON, DUNN & CRUTCHER LLP
                  Orin Snyder (pro hac vice)                        Joshua S. Lipshutz (SBN 242557)
            2
                    osnyder@gibsondunn.com                            jlipshutz@gibsondunn.com
            3     200 Park Avenue                                   1050 Connecticut Avenue, N.W.
                  New York, NY 10166-0193                           Washington, DC 20036-5306
            4     Telephone: 212.351.4000                           Telephone: 202.955.8500
                  Facsimile: 212.351.4035                           Facsimile: 202.467.0539
            5
                  Kristin A. Linsley (SBN 154148)                    Deborah Stein (SBN 224570)
            6       klinsley@gibsondunn.com                            dstein@gibsondunn.com
                  Martie Kutscher (SBN 302650)                       333 South Grand Avenue
            7
                   mkutscherclark@gibsondunn.com                     Los Angeles, CA 90071-3197
            8     555 Mission Street, Suite 3000                     Telephone: 213.229.7164
                  San Francisco, CA 94105-0921                       Facsimile: 213.229.6164
            9     Telephone: 415.393.8200
                  Facsimile: 415.393.8306
          10                                                         Attorneys for Defendant Facebook, Inc.
          11

          12                                   UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF CALIFORNIA
          13                                      SAN FRANCISCO DIVISION
          14

          15
                 IN RE: FACEBOOK, INC. CONSUMER                    CASE NO. 3:18-MD-02843-VC
          16     PRIVACY USER PROFILE LITIGATION,
          17                                                       [PROPOSED] ORDER GRANTING
                                                                   FACEBOOK’S ADMINISTRATIVE
          18     This document relates to:                         MOTION TO TEMPORARILY FILE
                                                                   UNDER SEAL
          19     ALL ACTIONS
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &
Crutcher LLP
                                                      [PROPOSED] ORDER
                                                    CASE NO. 3:18-MD-02843-VC
                      Case 3:18-md-02843-VC Document 612-2 Filed 02/05/21 Page 2 of 2


            1
                                                       [PROPOSED] ORDER
            2
                        The Court has considered Facebook, Inc.’s Administrative Motion to Temporarily File Under
            3
                 Seal: (i) Facebook’s Brief In Opposition To Plaintiffs’ Request For Privileged Investigatory
            4
                 Materials, and (ii) Exhibit A to Facebook’s Brief in Opposition To Plaintiffs’ Request For Privileged
            5
                 Investigatory Materials. Good cause having been shown, Facebook, Inc.’s Administrative Motion to
            6
                 Temporarily File Under Seal is GRANTED. Facebook shall file any permanent request to seal on or
            7
                 before February 15, 2021.
            8

            9
                 IT IS SO ORDERED.
          10

          11

          12
                 DATE: ____________________                            ___________________________________
          13

          14
                                                              United States Magistrate Judge Jacqueline Corley
          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &                                                     2
Crutcher LLP
                                                         [PROPOSED] ORDER
                                                      CASE NO. 3:18-CV-01732-VC
